Exhibit 10.15

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made effective as of
February 12, 2018, by and between Cactus, Inc., a Delaware corporation (the
“Corporation”), and Alan Semple, an individual resident of the State of Texas
(“Indemnitee”).

 

RECITALS:

 

WHEREAS, directors, officers and other persons in service to corporations or
business enterprises are subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the business enterprise itself;

 

WHEREAS, highly competent persons have become more reluctant to serve as
directors, officers or in other capacities unless they are provided with
adequate protection through insurance and adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the entity at which they serve;

 

WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that the increased difficulty in attracting and retaining such persons is
detrimental to the best interests of the Corporation and its stockholders and
that the Corporation should act to assure such persons that there will be
increased certainty of such protection in the future;

 

WHEREAS, (i) the Amended and Restated Bylaws of the Corporation (as may be
amended, the “Bylaws”) require indemnification of the officers and directors of
the Corporation, (ii) Indemnitee may also be entitled to indemnification
pursuant to the General Corporation Law of the State of Delaware (“DGCL”) and
(iii) the Bylaws and the DGCL each expressly provide that the indemnification
provisions set forth therein are not exclusive and thereby contemplate that
contracts may be entered into between the Corporation and members of the Board,
officers and other persons with respect to indemnification;

 

WHEREAS, this Agreement is a supplement to the Bylaws and the Amended and
Restated Certificate of Incorporation of the Corporation (as may be amended, the
“Certificate of Incorporation”) and any resolutions adopted pursuant thereto,
and shall not diminish or abrogate any rights of Indemnitee thereunder; and

 

WHEREAS, (i) Indemnitee does not regard the protection available under the
Bylaws and insurance as adequate in the present circumstances, (ii) Indemnitee
may not be willing to serve or continue to serve as a director or officer of the
Corporation without adequate protection, (iii) the Corporation desires
Indemnitee to serve in such capacity, and (iv) Indemnitee is willing to serve,
continue to serve and to take on additional service for or on behalf of the
Corporation on the condition that he or she be so indemnified.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                           Definitions.  (a) As used
in this Agreement:

 

“Affiliate” of any specified Person shall mean any other Person controlling,
controlled by or under common control with such specified Person.

 

“Corporate Status” describes the status of a person who is or was a director,
manager, officer, employee or agent of (i) the Corporation, (ii) any predecessor
and any previous, current or future subsidiary or other controlled Affiliate of
the Corporation, including, without limitation, Cactus Wellhead, LLC, a Delaware
limited liability company (“Cactus LLC”), and its subsidiaries and controlled
Affiliates, including, without limitation, Cactus Wellhead (Suzhou) Pressure
Control Co., Ltd. (“Suzhou”), a Chinese limited company, and Cactus Wellhead
Australia Pty, Ltd (“CWA”), an Australian limited company, or (iii) any other
corporation, limited liability company, partnership or joint venture, trust,
employee benefit plan or other enterprise which such person is or was serving at
the request of the Corporation.

 

“Disinterested Director” shall mean a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

 

“Enterprise” shall mean (i) the Corporation, (ii) any predecessor and any
previous, current or future subsidiary or other controlled Affiliate of the
Corporation, including, without limitation, Cactus LLC and its subsidiaries and
controlled Affiliates, including, without limitation, Suzhou and CWA, and
(iii) any other corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise at which Indemnitee is
or was serving at the request of the Corporation as a director, manager,
officer, employee, agent or fiduciary.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Expenses” shall mean all reasonable costs, expenses, fees and charges,
including, without limitation, attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding.  Expenses also shall include, without limitation, (i) expenses
incurred in connection with any appeal resulting from, incurred by Indemnitee in
connection with, arising out of, or in respect of or relating to, any
Proceeding, including, without limitation, the premium, security for, and other
costs relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent, (ii) for purposes of Section 13(d) hereof only, expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise, (iii) any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement, and (iv) any
interest, assessments or other charges in respect of the foregoing.  “Expenses”
shall not include “Liabilities.”

 

“Indemnity Obligations” shall mean all obligations of the Corporation to
Indemnitee under this Agreement, including the Corporation’s obligations to
provide indemnification to Indemnitee and advance Expenses to Indemnitee under
this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Independent Counsel” shall mean a law firm of fifty (50) or more attorneys, or
a member of a law firm of fifty (50) or more attorneys, that is experienced in
matters of corporation law and neither presently is, nor in the past five
(5) years has been, retained to represent:  (i) the Corporation or Indemnitee in
any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder; provided, however, that
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

 

“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, or in respect of or relating to any Proceeding, including, without
limitation, amounts paid in settlement in any Proceeding and all costs and
expenses in complying with any judgment, order or decree issued or entered in
connection with any Proceeding or any settlement agreement, stipulation or
consent decree entered into or issued in settlement of any Proceeding.

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

 

“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, formal or informal
hearing, inquiry or investigation, litigation, inquiry, administrative hearing
or any other actual, threatened or completed judicial, administrative or
arbitration proceeding (including, without limitation, any such proceeding under
the Securities Act of 1933, as amended, or the Exchange Act or any other federal
law, state law, statute or regulation), whether brought in the right of the
Corporation or otherwise, and whether of a civil, criminal, administrative or
investigative nature, in each case, in which Indemnitee was, is or will be, or
is threatened to be, involved as a party, witness or otherwise by reason of such
Indemnitee’s Corporate Status, by reason of any actual or alleged action taken
(or a failure to take action) by Indemnitee or of any action (or inaction) on
Indemnitee’s part while acting as director or officer of the Corporation, or by
reason of his or her Corporate Status, in each case whether or not serving in
such capacity at the time any liability or expense is incurred for which
indemnification, reimbursement, or advancement can be provided under this
Agreement.

 

“Subsidiary Documents” shall mean the certificate or articles of incorporation,
certificate of formation, bylaws, limited liability company agreement,
partnership agreement, joint venture or trust agreement, and any other
organizational document or other agreement of any Enterprise, as applicable,
including, without limitation, Cactus LLC.

 

(b)                                 For the purpose hereof, references to
“fines” shall include any excise tax assessed with respect to any employee
benefit plan; references to “serving at the request of the Corporation,”
“employed” and similar terms, shall include any service as a director, manager,
officer, employee or agent of the Corporation which imposes duties on, or
involves services by, such director, manager, officer, employee or agent with
respect to an employee benefit plan, its participants or beneficiaries; and a
Person who acted in good faith and in a manner he or she reasonably believed to
be in the best interests of the participants and beneficiaries of an employee

 

3

--------------------------------------------------------------------------------


 

benefit plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Corporation” as referred to in this Agreement.

 

Section 2.                                           Services to the
Corporation.  Indemnitee agrees to serve as a director, manager, officer,
employee or agent of the Corporation, as applicable, or, by mutual agreement of
the Corporation and Indemnitee, as a director, manager, officer, employee, agent
or fiduciary of another Enterprise, as applicable. Indemnitee may at any time
and for any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law), in which event the
Corporation shall have no obligation under this Agreement to continue Indemnitee
in such position. This Agreement shall not be deemed an employment contract
between the Corporation (or any Enterprise) and Indemnitee. Indemnitee
specifically acknowledges that Indemnitee’s employment with the Corporation (or
any Enterprise), if any, is at will, and Indemnitee may be discharged at any
time for any reason, with or without cause, except as may be otherwise provided
in any written employment contract between Indemnitee and the Corporation (or
any Enterprise), other applicable formal severance policies duly adopted by the
Board, or, with respect to service as a director or officer of the Corporation,
by the Certificate of Incorporation, the Bylaws and the DGCL. The foregoing
notwithstanding, this Agreement shall continue in force after Indemnitee has
ceased to serve as a director, manager, officer, employee or agent of any
Enterprise, as applicable, as provided in Section 15 hereof.

 

Section 3.                                           Indemnity in Third-Party
Proceedings.  The Corporation shall indemnify and hold harmless Indemnitee, to
the fullest extent permitted by applicable law, from and against all Liabilities
and Expenses suffered or reasonably incurred (and, in the case of retainers,
reasonably expected to be incurred) by Indemnitee or on Indemnitee’s behalf in
connection with any Proceeding (other than any Proceeding brought by or in the
right of the Corporation to procure a judgment in its favor, which is provided
for in Section 4 below), or any claim, issue or matter therein.

 

Section 4.                                           Indemnity in Proceedings by
or in the Right of the Corporation.  The Corporation shall indemnify and hold
harmless Indemnitee, to the fullest extent permitted by applicable law, from and
against all Expenses suffered or incurred (and, in the case of retainers,
reasonably expected to be incurred) by Indemnitee or on Indemnitee’s behalf in
connection with any Proceeding brought by or in the right of the Corporation to
procure a judgment in its favor, or any claim, issue or matter therein.  No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Corporation, unless and only to the
extent that the Court of Chancery of the State of Delaware (the “Delaware
Court”) or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability, but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to such
indemnification.

 

Section 5.                                           Indemnification for
Expenses of a Party Who is Wholly or Partly Successful. Notwithstanding any
other provisions of this Agreement, and without limiting the rights of
Indemnitee under any other provision hereof, including any rights to
indemnification pursuant to Section 3 or Section 4 hereof, to the fullest extent
permitted by applicable law, to the extent that Indemnitee is successful, on the
merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Corporation shall indemnify

 

4

--------------------------------------------------------------------------------


 

Indemnitee against all Expenses actually and reasonably incurred (and, in the
case of retainers, reasonably expected to be incurred) by Indemnitee or on
Indemnitee’s behalf in connection with each successfully resolved Proceeding,
claim, issue or matter.  For purposes of this Section 5 and without limitation,
the termination of any Proceeding or claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

 

Section 6.                                           Indemnification For
Expenses of a Witness.  Notwithstanding any other provision of this Agreement,
to the fullest extent permitted by applicable law and to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a witness or
otherwise a participant in any Proceeding to which Indemnitee is not a
party, Indemnitee shall be indemnified against all Expenses suffered or incurred
(or, in the case of retainers, reasonably expected to be incurred) by Indemnitee
or on Indemnitee’s behalf in connection therewith.

 

Section 7.                                           Additional
Indemnification.  Notwithstanding any limitation in Section 3, Section 4 or
Section 5 hereof, the Corporation shall indemnify Indemnitee to the fullest
extent permitted by applicable law if Indemnitee is a party to or threatened to
be made a party to any Proceeding (including a Proceeding by or in the right of
the Corporation to procure a judgment in its favor) against all Liabilities and
Expenses suffered or reasonably incurred (and, in the case of retainers,
reasonably expected to be incurred) by Indemnitee in connection with such
Proceeding, including but not limited to:

 

(a)                                 the fullest extent permitted by the
provision of the DGCL that authorizes or contemplates additional indemnification
by agreement, or the corresponding provision of any amendment to or replacement
of the DGCL; and

 

(b)                                 the fullest extent authorized or permitted
by any amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.

 

Section 8.                                           Exclusions. 
Notwithstanding any provision in this Agreement, the Corporation shall not be
obligated under this Agreement to indemnify or hold harmless Indemnitee:

 

(a)                                 for amounts otherwise indemnifiable by the
Corporation hereunder as to which payment has actually been made to or on behalf
of Indemnitee under any insurance policy, constituent document, contract or
otherwise (other than pursuant to this Agreement), but only to the extent of
such payments actually made;

 

(b)                                 for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Corporation within the meaning of Section 16b of the Exchange Act or similar
provisions of state statutory law or common law;

 

(c)                                  except as provided in Section 13(d) of this
Agreement, in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Corporation or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation, (ii) the
Corporation provides the indemnification, in

 

5

--------------------------------------------------------------------------------


 

its sole discretion, pursuant to the powers vested in the Corporation under
applicable law or (iii) such Proceeding is being brought by Indemnitee to
assert, interpret or enforce Indemnitee’s rights under this Agreement (for the
avoidance of doubt, Indemnitee shall not be deemed, for purposes of this
subsection, to have initiated or brought any claim by reason of having asserted
any affirmative defenses in connection with a claim not initiated by Indemnitee
or having made any counterclaim (whether permissive or mandatory) in connection
with any claim not initiated by Indemnitee); or

 

(d)                                 if a final decision by a court having
jurisdiction in the matter that is not subject to appeal shall determine that
such indemnification is not lawful.

 

Section 9.                                           Advancement.  In accordance
with the pre-existing requirements of the Bylaws, and notwithstanding any
provision of this Agreement to the contrary, the Corporation shall advance, to
the extent not prohibited by applicable law, the Expenses reasonably incurred by
Indemnitee in connection with any Proceeding, and such advancement shall be made
within thirty (30) days after the receipt by the Corporation of a statement or
statements requesting such advances from time to time, whether prior to or after
final disposition of any Proceeding.  Advances shall be unsecured and interest
free.  Advances shall be made without regard to Indemnitee’s ability to repay
such advances and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement.  Advances shall
include any and all Expenses reasonably incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Corporation to support the advances claimed.  Indemnitee shall
qualify for advances upon the execution and delivery to the Corporation of this
Agreement, which shall constitute an undertaking providing that Indemnitee
undertakes to repay the amounts advanced to the extent that it is ultimately
determined by final judicial decision from which there is no further right to
appeal that Indemnitee is not entitled to be indemnified by the Corporation. 
This Section 9 shall not apply to any claim made by Indemnitee for which
indemnity is excluded pursuant to Section 8 hereof.  Nothing in this Section 9
shall limit Indemnitee’s right to advancement pursuant to Section 13(d) of this
Agreement.

 

Section 10.                                    Procedure for Notification and
Defense of Claim.

 

(a)                                 Indemnitee shall promptly notify the
Corporation in writing of any Proceeding with respect to which Indemnitee
intends to seek indemnification or advancement hereunder following the receipt
by Indemnitee of written notice thereof.  The written notification to the
Corporation shall include a description of the nature of the Proceeding and the
facts underlying the Proceeding.  To obtain indemnification under this
Agreement, Indemnitee shall submit to the Corporation a written request,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of such Proceeding.  Any delay or failure by Indemnitee to
notify the Corporation hereunder will not relieve the Corporation from any
liability which it may have to Indemnitee hereunder or otherwise than under this
Agreement, and any delay or failure in so notifying the Corporation shall not
constitute a waiver by Indemnitee of any rights under this Agreement.  The
Secretary of the Corporation shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.

 

6

--------------------------------------------------------------------------------


 

(b)                                 In the event Indemnitee is entitled to
indemnification and/or advancement with respect to any Proceeding, Indemnitee
may, at Indemnitee’s option, (i) retain counsel (including local counsel)
selected by Indemnitee and approved by the Corporation to defend Indemnitee in
such Proceeding, at the sole expense of the Corporation (which approval shall
not be unreasonably withheld, conditioned or delayed), or (ii) have the
Corporation assume the defense of Indemnitee in such Proceeding, in which case
the Corporation shall assume the defense of such Proceeding with counsel
selected by the Corporation and approved by Indemnitee (which approval shall not
be unreasonably withheld, conditioned or delayed) within ten (10) days of the
Corporation’s receipt of written notice of Indemnitee’s election to cause the
Corporation to do so.  If the Corporation is required to assume the defense of
any such Proceeding, it shall engage legal counsel for such defense, and the
Corporation shall be solely responsible for all fees and expenses of such legal
counsel and otherwise of such defense.  Such legal counsel may represent both
Indemnitee and the Corporation (and any other party or parties entitled to be
indemnified by the Corporation with respect to such matter) unless, in the
reasonable opinion of legal counsel to Indemnitee, there is a conflict of
interest between Indemnitee and the Corporation (or any other such party or
parties) or there are legal defenses available to Indemnitee that are not
available to the Corporation (or any such other party or parties). 
Notwithstanding either party’s assumption of responsibility for defense of a
Proceeding, each party shall have the right to engage separate counsel at its
own expense.  The party having responsibility for defense of a Proceeding shall
provide the other party and its counsel with all copies of pleadings and
material correspondence relating to the Proceeding.  Indemnitee and the
Corporation shall reasonably cooperate in the defense of any Proceeding with
respect to which indemnification is sought hereunder, regardless of whether the
Corporation or Indemnitee assumes the defense thereof.  Indemnitee may not
settle or compromise any Proceeding without the prior written consent of the
Corporation, which consent shall not be unreasonably withheld, conditioned or
delayed.  The Corporation may not settle or compromise any Proceeding without
the prior written consent of Indemnitee.

 

Section 11.                                    Procedure Upon Application for
Indemnification.

 

(a)                                 Upon written request by Indemnitee for
indemnification pursuant to Section 10(a) hereof, if any determination by the
Corporation is required by applicable law with respect to Indemnitee’s
entitlement thereto, such determination shall be made (i) if Indemnitee shall
request such determination be made by Independent Counsel, by Independent
Counsel, and (ii) in all other circumstances, (A) by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (C) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee, or (D) if so directed by the Board, by
the stockholders of the Corporation; and, if it is so determined that Indemnitee
is entitled to indemnification, payment to Indemnitee shall be made within ten
(10) days after such determination.  Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall be borne by the Corporation (irrespective
of the determination as to

 

7

--------------------------------------------------------------------------------


 

Indemnitee’s entitlement to indemnification) and the Corporation hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.  The Corporation
will not deny any written request for indemnification hereunder made in good
faith by Indemnitee unless a determination described in this Section 11(a) has
been made that such Indemnitee is not entitled to such indemnification.  The
Corporation agrees to pay the reasonable fees and expenses of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all Liabilities and Expenses arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

(b)                                 In the event the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 11(a) hereof, (i) the Independent Counsel shall be selected by the
Corporation within ten (10) days of the Submission Date (the cost of such
Independent Counsel to be paid by the Corporation), (ii) the Corporation shall
give written notice to Indemnitee advising of the identity of the Independent
Counsel so selected and (iii) Indemnitee may, within ten (10) days after such
written notice of selection shall have been given, deliver to the Corporation
Indemnitee’s written objection to such selection.  Such objection by Indemnitee
may be asserted only on the ground that the Independent Counsel selected does
not meet the requirements of “Independent Counsel” as defined in this
Agreement.  If such written objection is made and substantiated, the Independent
Counsel selected shall not serve as Independent Counsel unless and until
Indemnitee withdraws the objection or a court has determined that such objection
is without merit.  Absent a timely objection, the person so selected shall act
as Independent Counsel.  If no Independent Counsel shall have been selected and
not objected to before the later of (i) thirty (30) days after the later of
submission by Indemnitee of a written request for indemnification pursuant to
Section 11(a) hereof (the “Submission Date”) and (ii) ten (10) days after the
final disposition of the Proceeding, each of the Corporation and Indemnitee
shall select a law firm or member of a law firm meeting the qualifications to
serve as Independent Counsel, and such law firms or members of law firms shall
select the Independent Counsel.  Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 13(a) of this
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

Section 12.                                    Presumptions and Effect of
Certain Proceedings.

 

(a)                                 In making a determination with respect to
entitlement to indemnification hereunder, the person, persons or entity making
such determination shall, to the fullest extent not prohibited by applicable
law, presume that Indemnitee is entitled to indemnification under this Agreement
if Indemnitee has submitted a request for indemnification in accordance with
Section 10(a) of this Agreement, and the Corporation shall, to the fullest
extent not prohibited by applicable law, have the burden of proof to overcome
that presumption in connection with the making by any person, persons or entity
of any determination contrary to that presumption.  Neither the failure of the
Corporation (including by its directors or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the
Corporation (including by its directors or Independent Counsel) that Indemnitee
has not met such applicable standard of conduct, shall be a defense to the
action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Subject to Section 13(e) hereof, if the
person, persons or entity empowered or selected under Section 11 of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within sixty (60) days after receipt by the
Corporation of the request therefore, the requisite determination of entitlement
to indemnification shall, to the fullest extent not prohibited by applicable
law, be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if (i) the determination is
to be made by Independent Counsel and Indemnitee objects to the Corporation’s
selection of Independent Counsel and (ii) the Independent Counsel ultimately
selected requires such additional time for the obtaining or evaluating of
documentation or information relating thereto; provided further, however, that
such 60-day period may also be extended for a reasonable time, not to exceed an
additional sixty (60) days, if the determination of entitlement to
indemnification is to be made by the stockholders of the Corporation.

 

(c)                                  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Corporation or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

(d)                                 Reliance as Safe Harbor.  For purposes of
any determination of good faith, Indemnitee shall be deemed to have acted in
good faith if Indemnitee’s action is based on the records or books of account of
the Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with the reasonable care
by  the Enterprise.  The provisions of this Section 12(d) shall not be deemed to
be exclusive or to limit in any way the other circumstances in which Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

 

(e)                                  Actions of Others.  The knowledge or
actions, or failure to act, of any director, manager, officer, agent or employee
of the Enterprise shall not be imputed to Indemnitee for purposes of determining
the right to indemnification under this Agreement.

 

Section 13.                                    Remedies of Indemnitee.

 

(a)                                 Subject to Section 13(e) hereof, in the
event that (i) a determination is made pursuant to Section 11 of this Agreement
that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement is not timely made pursuant to Section 9 of this Agreement,
(iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 11(a) of this Agreement within ninety (90) days after
receipt by the Corporation of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 5 or Section 6 or the third to
last sentence of Section 11(a) of this Agreement within ten (10) days after
receipt by the Corporation of a written request therefor, (v) payment of
indemnification pursuant to

 

9

--------------------------------------------------------------------------------


 

Section 3, Section 4 or Section 7 of this Agreement is not made within ten
(10) days after a determination has been made that Indemnitee is entitled to
indemnification, or (vi) in the event that the Corporation or any other Person
takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or Proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, Indemnitee shall be entitled to
an adjudication by a court of Indemnitee’s entitlement to such indemnification
or advancement.  Alternatively, Indemnitee, at Indemnitee’s option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association.  The
Corporation shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 11(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 13 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 13, the Corporation shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement, as the
case may be.

 

(c)                                  If a determination shall have been made
pursuant to Section 11(a) of this Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 13, absent
a prohibition of such indemnification under applicable law.

 

(d)                                 The Corporation shall, to the fullest extent
not prohibited by applicable law, be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 13 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Corporation is bound by all the provisions of this Agreement.  It is
the intent of the Corporation that Indemnitee not be required to incur Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to Indemnitee hereunder.  The Corporation shall indemnify Indemnitee
against any and all such Expenses and, if requested by Indemnitee, shall (within
ten (10) days after receipt by the Corporation of a written request therefore)
advance, to the extent not prohibited by applicable law, such Expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action
brought by Indemnitee for indemnification or advancement from the Corporation
under this Agreement or the Bylaws or under any directors’ and officers’
liability insurance policies maintained by the Corporation, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement or insurance recovery, as the case may be.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, no determination as to entitlement to indemnification under
this Agreement shall be required to be made prior to the final disposition of
the Proceeding; provided that, in absence of any such determination with respect
to such Proceeding, the Corporation shall advance Expenses with respect to such
Proceeding.

 

10

--------------------------------------------------------------------------------


 

Section 14.                                    Non-Exclusivity; Survival of
Rights; Insurance; Subrogation.

 

(a)                                 The rights of indemnification and to receive
advancement as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Certificate of Incorporation, the Bylaws, any Subsidiary Document, any
other agreement, a vote of stockholders or a resolution of directors, or
otherwise.  No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. 
The Corporation shall not adopt or approve, directly or indirectly, any
amendment or alteration to, or repeal of, the Certificate of Incorporation, the
Bylaws or any applicable Subsidiary Document, the effect of which would be to
deny, diminish or encumber Indemnitee’s rights to indemnification pursuant to
this Agreement, the Certificate of Incorporation, the Bylaws, any applicable
Subsidiary Document,  or applicable law relative to such rights prior to such
amendment, alteration or repeal. To the extent that a change in Delaware law,
whether by statute or judicial decision, permits greater indemnification or
advancement than would be afforded currently under the Bylaws or this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change.  No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

(b)                                 The Corporation hereby acknowledges that
Indemnitee may have certain rights to indemnification, advancement and insurance
provided by one or more Persons with whom or which Indemnitee may be
associated.  The Corporation hereby acknowledges and agrees that (i) the
Corporation shall be the indemnitor of first resort with respect to any
Proceeding, Expense, Liability or matter that is the subject of Indemnity
Obligations, (ii) the Corporation shall be primarily liable for all Indemnity
Obligations and any indemnification afforded to Indemnitee in respect of any
Proceeding, Expense, Liability or matter that is the subject of Indemnity
Obligations, whether created by applicable law, organizational or constituent
documents, contract (including this Agreement) or otherwise, (iii) any
obligation of any other Persons with whom or which Indemnitee may be associated 
to indemnify Indemnitee or advance Expenses or Liabilities to Indemnitee in
respect of any Proceeding shall be secondary to the obligations of the
Corporation hereunder, (iv) the Corporation shall be required to indemnify
Indemnitee and advance Expenses or Liabilities to Indemnitee hereunder to the
fullest extent provided herein without regard to any rights Indemnitee may have
against any other Person with whom or which Indemnitee may be associated or any
insurer of any such Person and (v) the Corporation irrevocably waives,
relinquishes and releases any other Person with whom or which Indemnitee may be
associated from any claim of contribution, subrogation or any other recovery of
any kind in respect of amounts paid or owed by the Corporation hereunder.  In
the event any other Person with whom or which Indemnitee may be associated or
their insurers advances or extinguishes any liability or loss which is the
subject of any Indemnity Obligation owed by the Corporation or payable under any
Corporation insurance policy, the payor shall have a right of subrogation
against the Corporation or its insurer or insurers for all amounts so paid which
would otherwise be payable by the Corporation or its insurer or insurers under
this Agreement.  In no event will payment of an Indemnity Obligation by any
other Person with whom or which Indemnitee may be associated or

 

11

--------------------------------------------------------------------------------


 

their insurers affect the obligations of the Corporation hereunder or shift
primary liability for any Indemnity Obligation to any other Person with whom or
which Indemnitee may be associated. Any indemnification, insurance or
advancement provided by any other Person with whom or which Indemnitee may be
associated with respect to any Liability arising as a result of Indemnitee’s
Corporate Status or capacity as an officer or director of any Person is
specifically in excess over any Indemnity Obligation of the Corporation or any
collectible insurance (including but not limited to any malpractice insurance or
professional errors and omissions insurance) provided by the Corporation under
this Agreement.

 

(c)                                  To the extent that the Corporation
maintains an insurance policy or policies providing liability insurance for
directors, officers, employees, or agents of the Corporation or of any other
Enterprise, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, manager, officer, employee or agent under such policy or policies
and such policies shall provide for and recognize that the insurance policies
are primary to any rights to indemnification, advancement or insurance proceeds
to which Indemnitee may be entitled from one or more Persons  with whom or which
Indemnitee may be associated to the same extent as the Corporation’s
indemnification and advancement obligations set forth in this Agreement.  If, at
the time of the receipt of a notice of a claim pursuant to the terms hereof, the
Corporation has director and officer liability insurance in effect, the
Corporation shall give prompt notice of the commencement of such Proceeding to
the insurers in accordance with the procedures set forth in the respective
policies.  The Corporation shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of Indemnitee, all amounts
payable as a result of such Proceeding in accordance with the terms of such
policies.

 

(d)                                 In the event of any payment under this
Agreement, the Corporation shall not be subrogated to the rights of recovery of
Indemnitee, including rights of indemnification provided to Indemnitee from any
other person or entity with whom Indemnitee may be associated; provided,
however, that the Corporation shall be subrogated to the extent of any such
payment of all rights of recovery of Indemnitee under insurance policies of the
Corporation or any of its subsidiaries.

 

(e)                                  The indemnification and contribution
provided for in this Agreement will remain in full force and effect regardless
of any investigation made by or on behalf of Indemnitee.

 

Section 15.                                    Duration of Agreement; Not
Employment Contract.  This Agreement shall continue until and terminate upon the
latest of: (i) ten (10) years after the date that Indemnitee shall have ceased
to serve as a director, manager, officer, employee or agent of the Corporation
or any other Enterprise and (ii) one year following the date of final
termination of any Proceeding, including any appeal, then pending in respect of
which Indemnitee has requested rights of indemnification or advancement
hereunder and of any Proceeding, including any appeal, commenced by Indemnitee
pursuant to Section 13 of this Agreement relating thereto.  This Agreement shall
be binding upon the Corporation and its successors and assigns and shall inure
to the benefit of Indemnitee and Indemnitee’s heirs, executors and
administrators.  The Corporation shall require and cause any successor, and any
direct or indirect parent of any successor, whether direct or indirect by
purchase, merger, consolidation or otherwise, to all, substantially all or a
substantial part, of the business and/or assets of the Corporation, by written
agreement in form and

 

12

--------------------------------------------------------------------------------


 

substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place. This
Agreement shall not be deemed an employment contract between the Corporation (or
any of its subsidiaries or any other Enterprise) and Indemnitee.

 

Section 16.                                    Severability.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by
applicable law; (b) such provision or provisions shall be deemed reformed to the
extent necessary to conform to applicable law and to give the maximum effect to
the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 17.                                    Enforcement.

 

(a)                                 The Corporation expressly confirms and
agrees that it has entered into this Agreement and assumed the obligations
imposed on it hereby in order to induce Indemnitee to serve as a director,
manager, officer, employee or agent of the Corporation, and the Corporation
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director, manager, officer, employee or agent of the Corporation.

 

(b)                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the Certificate of Incorporation, the Bylaws, the applicable Subsidiary
Documents and applicable law, and shall not be deemed a substitute therefore,
nor diminish or abrogate any rights of Indemnitee thereunder.

 

Section 18.                                    Modification and Waiver.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by the parties thereto.  No waiver of any of the provisions
of this Agreement shall be deemed to be or shall constitute a waiver of any
other provision of this Agreement nor shall any waiver constitute a continuing
waiver.

 

Section 19.                                    Notices.  All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered by hand and receipted
for by the party to whom said notice or other communication shall have been
directed, (b) mailed by certified or registered mail with postage prepaid, on
the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (d) sent by facsimile
transmission, with receipt of oral confirmation that such transmission has been
received:

 

13

--------------------------------------------------------------------------------


 

(a)                                 If to Indemnitee, at such address as
Indemnitee shall provide to the Corporation.

 

(b)                                 If to the Corporation to:

 

Cobalt Center

920 Memorial City Way, Suite 300

Houston, Texas 77024

Attention:  Board of Directors of Cactus, Inc.

 

or to any other address as may have been furnished to Indemnitee by the
Corporation.

 

Section 20.                                    Contribution.  To the fullest
extent permissible under applicable law, if the indemnification provided for in
this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Corporation, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for Liabilities or for Expenses, in connection
with any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Corporation and Indemnitee as a result of the event(s) and transaction(s) giving
cause to such Proceeding; and (ii) the relative fault of the Corporation (and
its directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and transaction(s).

 

Section 21.                                    Applicable Law and Consent to
Jurisdiction.  This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules. Except with
respect to any arbitration commenced by Indemnitee pursuant to Section 13(a) of
this Agreement, the Corporation and Indemnitee hereby irrevocably and
unconditionally (i) agree that any Proceeding arising out of or in connection
with this Agreement shall be brought only in the Delaware Court, and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any Proceeding arising out of or in connection
with this Agreement, (iii) waive any objection to the laying of venue of any
such Proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such Proceeding brought in the Delaware Court has
been brought in an improper or inconvenient forum.

 

Section 22.                                    Counterparts.  This Agreement may
be executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 

[Signature page follows.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

 

CACTUS, INC.

INDEMNITEE

 

 

 

 

 

 

By:

/s/ Scott Bender

 

By:

/s/ Alan Semple

 

Name: Scott Bender

 

Name: Alan Semple

 

Title: President, Chief Executive Officer and Director

 

Title: Director

 

Signature Page to Indemnification Agreement

 

--------------------------------------------------------------------------------